 CHARTER MANAGEMENTCharter Management, Incorporated and Ten Four,Inc., and Retail Clerks Local #1063, Charteredby the United Food & Commercial WorkersInternational Union, AFL-CIO, CLC. Case 10-CA-18938(E)11 July 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 13 February 1984 Administrative Law JudgeLawrence W. Cullen issued the attached supple-mental decision. The Applicants, Charter Manage-ment, Incorporated and Ten Four, Inc. filed excep-tions and a supporting brief. The General Counselfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions and to adopt the recom-mended Order.ORDERThe application of the Applicants for an awardunder the Equal Access to Justice Act is dismissed.I We agree with the judge that the General Counsel presented evi-dence which if credited would have constituted a prima facie case of8(aX3) discrimination. As to the Respondent's knowledge of its employ-ees' union activity it is undisputed that the discharges did not begin untilseveral days after the Union's organizing director and eight employeesmade a demand for recognition on 25 January 1983. We note that it wasonly through credibility resolutions adverse to the General Counsel's casethat the judge found that the decision to discharge the alleged discrimina-tees was made prior to 25 January. Further, as pointed out by the judge,the element of union animus could have been established if the judge hadcredited Carol Byerly with respect to an alleged unlawful interrogationon 25 January and Marcella Branch with respect to an alleged threat on26 January. For these reasons we agree with the judge that the GeneralCounsel's position with respect to both the 8(a)3) issue and the inde-pendent 8(aXI) issues was substantially justified within the meaning ofSec, 102.144(a) of the Board's Rules and Regulations.SUPPLEMENTAL DECISIONLAWRENCE W. CULLEN, Administrative Law Judge.On September 13, 1983, I issued a decision in this casewherein the complaint was dismissed in its entirety. Spe-cifically, I found and concluded that Respondents hadnot unlawfuly interrogated employee Carol Byerly inviolation of Section 8(a)(1) of the Act, and that Respond-ents had not issued a threat to employee MarcellaBranch in violation of Section 8(a)(1) of the Act. I fur-ther found that the General Counsel had failed to estab-lish a prima facie case of a violation of Section 8(a)(3) ofthe Act by Respondents' discharge of its employees271 NLRB No. 30Carolyn Boswell, Marcella Branch, Shirley Ann Burns,Carol Ann Byerly, Ellen Leona Davis, Edward DrewGarner, Candice Hunter, James Daniel Loftin, ChristineS. McGarity, Darlene Pelham, Betty Jean Payton, andJacqueline Denise Smith. I further found that, assuming,arguendo, that a prima facie case had been established,Respondents had demonstrated by a preponderance ofthe evidence that the discharges would have occurredeven in the absence of the engagement in union activitiesby the aforesaid employees. I further found that the Gen-eral Counsel had failed to establish a violation of Section8(a)(5) of the Act. No exceptions to the decision werefiled and the decision was adopted by the Board on Oc-tober 19, 1983. Respondents (Applicants) filed their ap-plication for attorneys fees and expenses on November18, 1983, and this matter was referred to me for appro-priate action on November 22, 1983. Applicants in theirapplication contend that the General Counsel was notsubstantially justified in the issuance of the complaint andlitigation of the case as all evidence and information pre-sented by Applicants at the hearing was furnished to theGeneral Counsel in the course of the precomplaint inves-tigation of this proceeding, and that, on the basis of this,the General Counsel could and should have determinedthat no violations of the Act by Applicants had oc-curred. Applicants seek an award of $58,642.50 in feesand $770.03 in expenses allegedly incurred by them inthe defense of the case and in making this application.The General Counsel filed his motion to dismiss thepetition on December 9, 1983. Applicants filed theirreply to the General Counsel's motion to dismiss the pe-tition on December 23, 1983. The General Counsel con-tends his motion that the application should be dismissedas it does not set forth sufficient information to establishthat Applicants meet all the eligibility requirements ofthe Equal Access to Justice Act and that the GeneralCounsel was substantially justified in litigating the 8(a)(1)and (3) allegations in the complaint.I find on the basis of the evidence presented at thehearing that the General Counsel was substantially justi-fied in issuing the complaint and litigating the case toconclusion.The circumstances of this case raised several issues ofcredibility concerning whether unlawful interrogationand threats had been made by Respondents, whetherthere was indeed a union campaign or whether it wasmerely a response to perceived impending discharge bythe employees, whether the employees were involved intaking items of merchandise with or without permissionor had otherwise violated Respondents' rules, a determi-nation as to the significance of the timing of the investi-gation of Respondents of shortages in inventory andmerchandise, the advent of the alleged union campaign,and the discharges of the employees as the timing boreon the issues as to whether the discharges were discri-minatorily motivated. The determination of these issueswas made after a 4-day hearing involving multiple wit-nesses and conflicting testimony.These issues were properly resolved in a hearingwherein the witnesses were examined under oath andsubject to cross-examination before an administrative law169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjudge. The determination of these issues involved carefulreview of their testimony and specific determinationsthereof. Moreover, it is clear that, if the testimony ofByerly and Branch had been credited, violations of Sec-tion 8(a)(l) of the Act would have been found and afinding of union animus would have been sufficient to es-tablish a prima facie case that the discharges were viola-tive of the Act. Jim's Big M, 266 NLRB 665 (1983). Fur-ther, under the circumstances of this case it was onlyafter a determination had been made that Respondentshad not violated the Act by the alleged interrogation,threat, and discharges that I concluded that Respondentshad a basis for a good-faith doubt concerning the exist-ence of a majority of the employees in support of theUnion and had not violated Section 8(a)(5) of the Act byits refusal to recognize the Union.I accordingly find that the application should bedenied as the General Counsel's actions in issuing thecomplaint and prosecuting this case to conclusion weresubstantially justified.ORDERApplicants' application is denied.170